Citation Nr: 0419364	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation prior to January 5, 2004 and a disability rating 
in excess of 10 percent since January 5, 2004 for the 
service-connected disability of lumbosacral strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis at L4-S1.  

2.  Entitlement to an initial compensable disability 
evaluation prior to January 5, 2004 and a disability rating 
in excess of 10 percent since January 5, 2004 for the 
service-connected disability of cervical spondylosis.  

3.  Entitlement to an initial compensable disability 
evaluation for patellofemoral syndrome of the right knee.  

4.  Entitlement to an initial compensable disability 
evaluation for patellofemoral syndrome of the left knee.  

5.  Entitlement to an initial compensable disability 
evaluation for a status post, right hand, third finger strain 
with residuals of a sessile bone partial on the dorsum.  

6.  Entitlement to an initial compensable disability 
evaluation for right elbow tendonitis with an olecranon bone 
spur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 2002 with periods of unverified active duty service 
from August 1980 to August 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, inter alia, granted 
service connection for status-post lumbar spine strain with 
dextroscoliosis and degenerative disc disease with 
spondylosis L4-5 and L5-S1, cervical spondylosis, 
patellofemoral syndrome of the right and left knees, a 
status-post, right hand, third finger strain with residuals 
of a sessile bone partial on the dorsum, and right elbow 
tendonitis with olecranon bone spur.  Noncompensable 
disability evaluations (zero percent) were assigned, 
effective from February 1, 2002.  The veteran was notified of 
the rating action in April 2002.  He filed a notice of 
disagreement, disagreeing with the initial disability ratings 
assigned in April 2002.  The RO issued a statement of the 
case in August 2002 and received the veteran's substantive 
appeal in September 2002.  

By rating action in February 2004, the RO assigned a 10 
percent disability evaluation, effective since January 5, 
2004, for both the veteran's service-connected low back and 
cervical spine disabilities.  As the veteran is presumed to 
seek the maximum rating for a disability, each of the claims 
for increase during the periods in question remain viable on 
appeal.  See, AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Moreover, as the veteran has perfected an appeal as to the 
initial ratings assigned for the issues on the title page 
above, the Board has characterized these issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  

For the reasons set forth below, these matters are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a careful review of the claims file, the Board finds 
that this case must be remanded for further action.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claims because it is pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include new notification 
provisions.  As part of the notice, VA must specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the veteran has not been issued any sort of 
notification of the VCAA and the effect it had on his claims.  
As such, the Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded. 

In addition to providing notification of the VCAA, the RO 
must give the appellate another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After providing the required notice-to 
include soliciting authorization to enable the RO to obtain 
outstanding records from specific medical care providers 
identified in the record-the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if necessary, authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.



In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following action:  

1.  The RO should send the appellant and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claims for 
higher initial disability evaluation for 
his service-connected low back, cervical 
spine, bilateral knee, third right finger 
and right elbow disabilities.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claims.  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims in light of all pertinent evidence 
and legal authority.

4.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

